83 F.3d 417
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jara C. UZENDA, Plaintiff-Appellant,v.AMERICAN REPUBLIC INSURANCE COMPANY, INCORPORATED, Defendant-Appellee.
No. 95-1873.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided April 23, 1996.

Jara C. Uzenda, Appellant Pro Se.  Mark Wilson Buyck, III, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina, for Appellee.
Before HALL, MURNAGHAN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jara Uzenda appeals from the district court's order granting summary judgment for the Defendant on her Title VII claim alleging sexual discrimination.   Specifically, Uzenda challenges the court's finding that she was an independent contractor rather than an employee, and therefore not covered by Title VII.  We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court as set forth during the hearing on the Defendant's motion for summary judgment, see Mar. 20, 1995, transcript at 15-18, and confirmed in the judgment order, see Uzenda v. American Republic Ins. Co., Inc., No. CA-94-1570-4-22 (D.S.C. Mar. 23, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.